          Case 2:19-cv-01692-KJN Document 52 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KULVINDER SINGH,                               No. 2:19-cv-1692-KJN PS

12                        Plaintiff,
13             v.                                       ORDER

14       TAMI PERRIELLO, Acting Administrator,
         U.S. Small Business Administration,1
15
                          Defendant.
16

17

18            On March 3, 2021, the parties jointly contacted the court to informally request a

19   scheduling conference in this case. The court finds a conference unnecessary to address the two

20   issues mentioned by the parties and instead issues the following order.2

21   1
       The Clerk of Court is instructed to update the docket caption for this case to reflect Ms. Perriello
22   as the sole defendant in this action. Ms. Perriello succeeded the former Administrator of the U.S.
     Small Business Administration, so she is automatically substituted for Ms. McMahon. See Fed.
23   R. Civ. P. 25(d). The docket also currently lists Scott Reynders as a defendant, but plaintiff
     withdrew his original claim against Mr. Reynders pursuant to the parties’ January 10, 2020
24   stipulation. (ECF No. 11; see ECF No. 15.) And the court denied plaintiff’s recent motion to add
     claims against Mr. Reynders. (ECF No. 50.) Finally, the U.S. Small Business Administration
25   itself is not a proper defendant in this Title VII action arising from an application for federal
26   employment. See 42 U.S.C. § 2000e-16(c) (stating that “the head of the department, agency, or
     unit, as appropriate, shall be the defendant” in such an action).
27
     2
       If the court is mistaken and the parties believe they still need a conference they may resubmit
28   their request to the court.
                                                          1
         Case 2:19-cv-01692-KJN Document 52 Filed 03/08/21 Page 2 of 2


 1                                                  ORDER

 2               It is HEREBY ORDERED that the parties shall file:

 3               1. A stipulated proposed order showing good cause to modify the current Scheduling

 4                  Order (ECF No. 22), setting forth the parties’ proposed new scheduling dates; and

 5               2. A stipulated proposed order regarding defendant’s production of documents covered

 6                  by the Privacy Act, 5 U.S.C. § 552a.

 7   Dated: March 8, 2021

 8

 9

10

11
     sing.1692
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
